155 N.J. Super. 331 (1978)
382 A.2d 933
FINLAY & ASSOCIATES, INC., A NEW JERSEY CORPORATION, PLAINTIFF-APPELLANT,
v.
BORG-WARNER CORPORATION, A DELAWARE CORPORATION AUTHORIZED TO DO BUSINESS IN THE STATE OF NEW JERSEY, AND TEK-BEARING CO., INC., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued December 12, 1977.
Decided January 11, 1978.
Before Judges ALLCORN, MORGAN and HORN.
*332 Mr. Gary S. Stein argued the cause for appellant (Messrs. Stein and Kurland, P.A., attorneys).
Mr. Michael M. Rosenbaum argued the cause for respondent Borg-Warner Corporation (Messrs. Budd, Larner, Kent, Gross, Picillo and Rosenbaum, attorneys).
Mr. Charles M. James argued the cause for respondent Tek-Bearing Co., Inc. (Messrs. James & Addas, attorneys).
PER CURIAM.
Following the presentation of plaintiff's case the trial judge dismissed the complaint for the asserted wrongful termination of a distributorship agreement between plaintiff and defendant Borg-Warner on the grounds that the proofs did not establish (1) a violation of the Franchise Practices Act (N.J.S.A. 56:10-1 et seq.); (2) a violation of the New Jersey Antitrust Act (N.J.S.A. 56:9-1 et seq.); or (3) malicious interference with contractual relations or malicious interference with a prospective economic advantage. Plaintiff, in its brief, has specifically limited this appeal to that portion of the determination of the trial judge dismissing plaintiff's claim predicated upon violation of the New Jersey Antitrust Act.
Such portion of the judgment of the Law Division is affirmed substantially for the reasons expressed by Judge Petrella in his opinion, reported at 146 N.J. Super. 210 (1976).